 Case 3:12-cv-03032-JLS-MSB Document 167 Filed 03/07/19 PageID.5972 Page 1 of 3




                        United States District Court
                            SOUTHERN DISTRICT OF CALIFORNIA


Lindsay R. Cooper; (see attachment)
                                                            Civil Action No. 12CV3032-JLS(WMC)

                                              Plaintiff,
                                       V.
Tokyo Electric Power Company, Inc.,                           JUDGMENT IN A CIVIL CASE
aka TEPCO; and Does 1-200, inclusive


                                            Defendant.


Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the
jury has rendered its verdict.

IT IS HEREBY ORDERED AND ADJUDGED:
Tokyo Electric Power Company, Inc's motion to dismiss is granted. General Electric Inc's motion to
dismiss is granted.




Date:          3/7/19                                          CLERK OF COURT
                                                               JOHN MORRILL, Clerk of Court
                                                               By: s/ J. Petersen
                                                                                    J. Petersen, Deputy
    Case 3:12-cv-03032-JLS-MSB Document 167 Filed 03/07/19 PageID.5973 Page 2 of 3

                       United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA

                                       (ATTACHMENT)

                                                             Civil Action No. 12CV3032-JLS(MSB)


LINDSEY R. COOPER, JASMINE ALLEN, NELLIE ALLEN-LOGAN, RHONDA ANBERT, ADAM
ARMENTA , SUSAN ASH, JINKY M. A., Individually And As The Administrator Of The Estate Of
CHARLIEMAGNE T. A., J. A. a Minor By His Mother As Guardian Ad Litem JINKY M. A., .J.C.A. a Minor
By His Mother As Guardian Ad Litem JINKY M. A., DANA AUSTIN, RENAR AWA, JOSH BANE,
ARAMIS BARRIOS, TREVOR BECK, MARKUS BEGAY, JORDAN BENOIT, JAMI BESCHORNER,
JORDAN BETTENCOURT, BRETT, A. BINGHAM, CHRIS BITTNER, GUNNAR BORTHICK,
KENNETH CLEO BOSWELL, JAMES P. BOWEN, MATTHEW BRADLEY, NICOLAS BREWTON,
NICOLAUS BROOKS, RYAN S. BROWN, CASEY BRUCKLACHER, GERARDO BRUING,
REBECCA BRUNET, ROBIN CALCATERRA, NATHAN CANCHE, ROBBY CANLAS, ANTHONY
CARLISI, COURTNEY CARMICHAEL, MATTHEW CARTWRIGHT, WAYNE CASSAR, FABIAN
CERVANTES, MELVIN A. CHAMBERLAIN, TERANCE CHAPMAN, WILLIAM CHAPMAN JR.,
ANNMARIE CHESSARI, DAVID CHITWOOD, GEORGE COBB, LORI LYNN CODY , KEONDICE W
COOK, ANGELA. CRABTREE, NATHAN CRISWELL, CHAD CROFT, BRIAN CROSS, NICOLAS
CROUCH, THOMAS CULBERSON, VICENT CURCI, HONDA DAGAN, JAMES DARNELL, JANELLE
DARNELL, JASON DASILVA, JOHN DAVIS, MARK DECASA, NICHOLE M. DECATUR, MARTIN
DELGARDILLO, TINA DIBERNARDO, BRANDON DOCKERY, J. D., A MINOR BY HIS FATHER AS
GUARDIAN AD LITEM JEREMY D., JEREMY D., CHRISTIAN DOERR, IAN W. DOVE, JESSE DUNN,
CHRISTINA DUVALL, CHRISTIAN JOY NAGUI EBUENG, PAUL ENCINIAS, MAURICE ENIS,
ANGEL ESCRIBANO, SETH ESLIN, NICHOLAS J. FELLER, KYLE E. FELT, TERI FORZA, JASON
TROY FRIEL, JOEL FUDGE, PAUL GABBY, SHANE GALLAGHER, ANTHONY GARCIA, ZACH
GARNER, JENNIFER GUANA, A. G., AN INFANT BY HER MOTHER AS GUARDIAN AD LITEM,
KIM G., KIM G., OSCAR GONZALEZ, JOHN OLIVER GOOCH IV, JUDY GOODWIN, KATE GRACE,
DAVID HAHN, DANIEL E. HAIR, ANDREW HAJNY, ROBERT HAREWOOD, DANIEL PATRICK
HARREN, JOSHUA HARRIGAN , CHAD HARRIS, ROBERT C. HARTAGE, TIFFANY HARTMAN,
NICHOLAS HELMSTADT, ASHTON HEMPHILL, JASON DAVID HENRY , ERIN HERRING, CORA E.
HILL, M. H. a Minor By Allison D. Eyring Her Mother As Guardian Ad Litem, THE ESTATE OF
THEODORE H., By Manuel Leslie, As The Administrator Of The Estate Of Theodore H., CHAD HOLT,
NEIL HOPKINS, DYLAN IMGRAM, NICK INCA, JEDIDIAH IRONS, GERARDO IRVING, BLAKE
ISAACS, DARIUS JACKSON, JAMES JACKSON, JESSICA JACKSON, CHRISTIAN A. JESSUP,
JARRET BRADY JOHNSTON, WILLIAM JONES, WINSTON JONES, LEON JULIAN, CHARLES D.
KAISER, TOOMER KANISHA, DANIEL KREGSTEIN, ADAM WERNER KRUTZLER, ZACKARY
KUBE, SHANE M. JONATHAN MEDINA (FORMERLY INCLUDED AS JOSEPH MEDINA), ERIK
MEMBRILA , RYAN MENENDEZ, MICHAEL MESIGH, JENNIFER MICKE, ROBERT M. MILLER,
ADAM WERNER MINTZ, SAMY MOHANIE, JOEL MONSALUD, LETICIA MORALES, KEVIN
MORRIS, COLIN MORRISON,MALLORY K. MORROW, TIMOTHYMUIS, WILLIAM NETHERTON,
JON NEUMANN, MARK NEWMAN, MARK NEWMAN, MICHELLE ODEN, DANIEL OLSEN, MIKE
TISOY ORMAN, CHRISTOPHER PETERSON, MATTHEW PETERSON, ALYSSA PETTERWAY,
NATHAN, PIEKUTOSKI, JAIME LEIGH PLYM, KEITH POTTRATZ, DANIEL PRETTO,
   Case 3:12-cv-03032-JLS-MSB Document 167 Filed 03/07/19 PageID.5974 Page 3 of 3

                   United States District Court
                       SOUTHERN DISTRICT OF CALIFORNIA

                                 (ATTACHMENT)

                                                    Civil Action No. 12CV3032-JLS(MSB)


DONALD RAIRIGH, ASHLEY RAMIREZ, TYLER RAY RANDRUP, CHRISTOPHER RICKARD,
ANDREW RIVERA, SUSAN RODRIQUEZ, BRANDEN RUCKER, W. RUSHBY, ERICA RYAN, DAVID
SANCHEZ, DANE SANTO, DAISY M. SARSLOW, K. S., AN INFANT BY HIS FATHER AS
GUARDIAN AD LITEM, MICHAEL L. S., MICHAEL L. S., JOHN SEELBACH, ROBERT SEELIGMAN,
BENITO G SERENTAS JR, KELLI SERIO, CHRISTOPHER SHAMRELL, MICHAEL B. SHANNON,
STEVEN RAY SIMMONS, RYAN SIVELS, JOSHUA C. SMILEY, AKEEM SMITH, BRANDON SMITH,
JUSTIN SPENCER, ALAN SPURLING, FRANCES FISTER STOGA, JAMES SUTTON, BYRON SY,
KELLY TANNEHILL, NIGEL THOMPSON, CHAD THORTON, MICHAEL TIMKO, ANGEL TORRES,
PATRICIA TOTEMEIER, JAMES TRICE, DARREL USRY, MARK VALDEZ, OSVALDO VERA,
KAILEE VICTRUM, LOUIE VIERNES, ANDREW VODOPIJA, ANDREW VROOMAN, SKYLER
STEVEN WARNOCK, TAWNY WATSON, TIMOTHY J. WENDAL, IAN LEE WHEATON, EDWARD
JOSEPH WICKLE, CAROLYN WHITE, TIM WHITE, ELOI WHITEMAN, PATRICK WIGHT, KRISTIAN
WILLIAM, TIM WOELKY, JUSTIN WOMMACK, RONALD WRIGHT, KIOCHI YAMAZAKI, CHAD
YARBROUGH, CHARLES YARRIS, ANTHONY J. YOVANOVIC, JONATHAN ZAVITZ, WILLIAM J.
ZELLER, MICHAEL ZITELLA, On Behalf Of Themselves And Others Similarly Situated
